Citation Nr: 1127798	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Detroit, Michigan, which, in relevant part, denied service connection for PTSD, major depression, and a mental disorder.  
 
The Board acknowledges that the RO did not certify an appeal regarding the issue of entitlement to service connection for an acquired psychiatric disability, but rather simply for a claim for service connection for PTSD.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the RO did conduct develop appropriate to resolving the question of a broader claim, and the medical evidence of record reflects psychiatric diagnoses other than PTSD-including depression, a dysthymic disorder, and an anxiety disorder.  Indeed, the Veteran's representative argues that the claim should include the Veteran's dysthymic disorder.  Accordingly, the Board will consider the matter of entitlement to service connection for an acquired psychiatric disorder to include PTSD. 


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been diagnosed with PTSD.

2.  The Veteran's diagnosed psychiatric disability, characterized as a dysthymic disorder, depression, and an anxiety disorder, was first shown many years after his active duty and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, an April 2006 letter fully satisfied these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Here, the Veteran was afforded a VA examination in September 2006 to obtain an opinion as to whether he had PTSD.  A March 2008 addendum opinion was provided to determine whether the Veteran's dysthymic disorder was related to service.  The examination was conducted by a medical professional following a thorough examination, interview of the Veteran, and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached in finding that the Veteran did not have PTSD.  The 2008 addendum opinion that the dysthymic disorder was not related to service was based on a second review of the Veteran's claims file and medical records, which included more evidence than during the 2006 examination.  The examiner's opinion reflects an understanding of the facts, provides a rationale and reaches an opinion supported by other, private opinions in the record.  This will be discussed in greater detail below.  Therefore, the Board finds that the examination and opinion are adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has a disability as a result of service at Clark Air Force Base (AFB) in the Philippines.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has PTSD.  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

The Veteran was seen for a VA examination in September 2006.  The Veteran was interviewed, and his contentions were recorded.  The examiner reviewed the claims file, which included at that time records of previous psychiatric treatment from a Dr. Pasternak.  The previous treatment records show a diagnosis of major depressive disorder in October 2003.  The September 2006 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Rather, the examiner believed that the most appropriate psychiatric diagnosis for the Veteran was a dysthymic disorder.  Subsequent private and VA treatment records reflect psychiatric diagnoses of a dysthymic disorder, depression, and an anxiety disorder.  

With respect to the Veteran's contentions that he has psychiatric symptoms, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

As the diagnosis must be in accordance with the DSM-IV, the Board concludes that the Veteran himself is not competent to provide a current diagnosis based on lay evidence.  See Rucker.  The Veteran's lay report of psychiatric symptoms has not been supported by a later diagnosis of PTSD by a medical professional; thus, his lay report is not competent evidence of PTSD in any capacity.  See Jandreau.  The Board is no more competent to determine that the Veteran has PTSD as he is.  The Board must defer to the competent medical evidence.  The medical evidence is uniform in finding that the Veteran has psychiatric disabilities other than PTSD.  Based on this evidence, the Board finds that at no time during the appeal period has the Veteran been diagnosed with PTSD.  Service connection must be denied on that basis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The Board now turns to consider service connection for an acquired psychiatric disability other than PTSD.  See Clemons.  In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has been reporting psychiatric symptoms.  The September 2006 VA examination report does show a diagnosis of dysthymic disorder with alcohol dependence in early remission and nicotine dependence.  In 2003 and 2004, the Veteran was diagnosed with anxiety and depression.  Thus, the Board finds that a current disability has been established.  See Hickson.  

The Veteran contends that his psychiatric disability is the result of service.  The Veteran submitted a June 2006 statement in which he states that he was separated from service because he could not function due to his mental disorder(s).  The Veteran contends that he was deprived of a Medical Board which would have diagnosed him properly at that time.  

The Veteran's service treatment records reveal that he complained of nervousness in August 1971.  The Veteran was sent to the hospital by his supervisor for being "very nervous inside."  The Veteran did not wait to be seen.  He indicated that he would check in at sick call the next day.  No sick call entry is of record.

The Veteran was admitted to a LCPC program for suspected drug abuse in January 1972.  The Veteran admitted to recent experimentation with heroin smoking since the previous December.  The Veteran also reported using marijuana.  The Veteran was facing charges for drug abuse at the time of the program.  The Veteran reported that he entered the Air Force to avoid the draft.  The Veteran had no problems in basic and did not go to technical school.  The Veteran was assigned to Supply and did not like it.  The Veteran was sent to Holland AFB and stayed there for eight months before transfer to Clark AFB, his present duty station.  The Veteran had had no Article 15 but was court-martialed for 35-10 insubordination and disobeying an order.  The Veteran reported being found not guilty and given a letter of reprimand.  The review of systems was noncontributory.  The mental status examination revealed a passive thin man with marked hostility which he displayed in the passive-aggressive manner.  The Veteran was found to have a passive-aggressive personality with improper use of drugs.  The Veteran engaged in sociopathic behavior while on the ward, joining in a rebellion against the staff.  He was recommended for the Drug Rehabilitation Program.  If he did not cooperate, he was recommended for separation under 39-12.  

The Veteran was ultimately discharged under 39-12 according to his separation from service physical examination.  There is a specific notation of no overt psychiatric disorder.  A second entry notes no mental defects.  

The Board finds that the Veteran was provided with proper psychiatric evaluation at the time of his separation and that evaluation did not find the presence of an acquired psychiatric disability.  Personality disorders, such as passive-aggressive disorder, are not subject to service connection.  See 38 C.F.R. § 3.303.  Thus, there is no medical evidence demonstrating a psychiatric disability at separation from service.  

The Veteran's allegation that he had mental disorders at separation is not supported by any statement of symptoms during service or at separation.  The Veteran's June 2006 statement alleges the presence of mental disorders but offers no lay evidence of symptoms.  See Jandreau.  Thus, in the absence of lay evidence regarding what the mental disability was at separation, the Board finds that the only competent evidence of record regarding the presence of a mental disability during service is the January 1972 evaluation and separation from service examination report.  The Board finds that the Veteran did not have a mental disability during service.  

Service connection may yet be available based on a nexus to service.  In this regard, the Board notes that the Veteran submitted a July 2006 statement describing his alleged stressors which caused his present disability.  These were all reported to have occurred in 1972 while the Veteran was at Clark AFB.  The Veteran reported seeing civilians and servicemen cut or stabbed over disagreements.  He reported seeing civilians and animals killed in the streets over food.  Again, the Veteran did not provide a statement regarding the presence of any lay symptoms of psychiatric disability.  He has not provided any lay evidence of continuity of symptomatology since service.  

The Veteran's private treatment records do not relate his present disability to service.  In 2003, the Veteran received treatment for major depression.  The records from Dr. Pasternak recorded an admission to an adult psychiatric inpatient facility.  The Veteran had multiple suicide attempts in the past.  The Veteran arrived with a petition and certificate from a hospital due to attempted overdose and suicide attempt.  The Veteran had been threatening his wife with suicide for four to six weeks.  The Veteran reported having a lot of stress, including four deaths in his family over the past couple of months and feeling that he could not take the weight of the world.  The Veteran reported having been terminated from a job he had held for three years.  

The records obtained from Dr. Faremouth are similar.  The Veteran was on medication at that time for depression.  An August 2004 note indicates that the Veteran had anxiety and depression related to familial situations and marital discord.  

The Veteran's VA treatment records were obtained, showing mention of psychiatric symptoms in 2006.  The Veteran had reported depression, sadness and prior suicide attempts.  No etiology opinions were provided.  The Veteran was apparently attempting to obtain refills of his prescriptions.  

At the September 2006 VA examination, the Veteran described his service and post-service history.  He provided his employment and family background.  The examiner noted that the Veteran did not meet the criteria for PTSD at that time.  Rather, the examiner indicated that the Veteran had a dysthymic disorder with alcohol dependence in early remission and nicotine dependence.  The examiner indicated that the Veteran's depression (dysthymic disorder) was not related to service but rather seemed to be more reactive to psychosocial stressors such as his joblessness, difficulty in his marriage and feelings of "impotence" in being able to be an adequate provider for his family.  

The RO sent the file for an addendum opinion in March 2008.  The opinion considered the Veteran's inservice diagnosis.  The examiner indicated that the depressive symptoms are admittedly linked to more current psychosocial stressors rather than to chronic or enduring issues that are implied by the prior findings in service.  The examiner continued to conclude that the current disability was not related to service.

The Board finds that the preponderance of the evidence is against this claim.  While the Veteran is competent and credible to report the existence of a current psychiatric disability, his report of its onset and cause are subject to weighing against the remaining evidence.  He has not provided lay evidence of onset during service, merely generally alleged that some sort of disorder existed.  He has not provided lay evidence of continuity of symptomatology since service.  Further, he has been evaluated on three separate occasions by both private and VA providers who have related his current disability to contemporary problems with his finances and job and his family situation.  Even in those moments when the symptoms appear to be most acute (for instance the 2003 suicide attempt), the Veteran did not report any service related issues to the medical providers.  Instead, he reported family stress and multiple deaths in the family.  The Board finds that the preponderance of the evidence shows that the Veteran's current psychiatric disability is not related to service or any incident therein, but is related to contemporaneous psychosocial stressors.  Service connection is not warranted.  See Hickson.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


